Exhibit 10.2
SUBSIDIARY GUARANTEE AGREEMENT
     THIS SUBSIDIARY GUARANTEE AGREEMENT (the “Agreement”), dated as of May 23,
2008, by and among AARON RENTS, INC., a Georgia corporation (the “Borrower”),
each of the subsidiaries of the Borrower listed on Schedule I hereto (each such
subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) and
SUNTRUST BANK, a Georgia banking corporation, as administrative agent (the
“Administrative Agent”) for the several banks and other financial institutions
(the “Lenders”) from time to time party to the Revolving Credit Agreement, dated
as of the date hereof, by and among the Borrower, the Lenders, the
Administrative Agent, and SunTrust Bank, as Issuing Bank and as Swingline Lender
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
establish a revolving credit facility in favor of the Borrower;
     WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank; and
     WHEREAS, it is a condition precedent to the obligations of the
Administrative Agent, the Issuing Bank, the Swingline Lender, and the Lenders
under the Credit Agreement that each Guarantor execute and deliver to the
Administrative Agent a Subsidiary Guarantee Agreement in the form hereof, and
each Guarantor wishes to fulfill said condition precedent;
     NOW, THEREFORE, in order to induce Lenders to extend the Loans and the
Issuing Bank to issue Letters of Credit and to make the financial accommodations
as provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     Section 1. Guarantee.
     Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety,
(i) the due and punctual payment of all Obligations, including without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in

B- 1



--------------------------------------------------------------------------------



 



respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement or disbursements, interest thereon and obligations to provide
cash collateral, and (C) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents; (iii) the due and punctual
payment and performance of all Hedging Obligations between any Loan Party and
any Lender or Affiliate of any Lender, and (iv) all Treasury Management
Obligations between any Loan Party and any Lender or Affiliate of any Lender,
together with all renewals, extensions, modifications or refinancings of any of
the foregoing (all the monetary and other obligations referred to in the
preceding clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
     Section 2. Obligations Not Waived.
     To the fullest extent permitted by applicable law, each Guarantor waives
presentment or protest to, demand of or payment from the other Loan Parties of
any of the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. To the fullest extent permitted
by applicable law, the obligations of each Guarantor hereunder shall not be
affected by (i) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce or exercise any right or remedy against the
Borrower or any other Guarantor under the provisions of the Credit Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Loan Document, any guarantee or any other agreement,
including with respect to any other Guarantor under this Agreement, or (iii) the
failure to perfect any security interest in, or the release of, any of the
security held by or on behalf of the Administrative Agent or any Lender.
     Section 3. Guarantee of Payment.
     Each Guarantor further agrees that its guarantee constitutes a guarantee of
payment when due and not of collection, and waives any right to require that any
resort be had by the Administrative Agent or any Lender to any of the security
held for payment of the Guaranteed Obligations or to any balance of any deposit
account or credit on the books of the Administrative Agent or any Lender in
favor of the Borrower or any other Person.

 



--------------------------------------------------------------------------------



 



     Section 4. No Discharge or Diminishment of Guarantee.
     The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including
any claim of waiver, release, surrender, alteration or compromise of any of the
Guaranteed Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Guaranteed Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Administrative Agent or any Lender to assert any claim or
demand or to enforce any remedy under the Credit Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations, or by any other act or omission that
may or might in any manner or to the extent vary the risk of any Guarantor or
that would otherwise operate as a discharge of each Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of all the
Guaranteed Obligations).
     Section 5. Defenses of Borrower Waived.
     To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of any Loan Party or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Loan Party, other
than the final and indefeasible payment in full in cash of the Guaranteed
Obligations. The Administrative Agent and the Lenders may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with any other Loan Party or any other guarantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor or guarantor, as the case may be, or
any security.
     Section 6. Agreement to Pay; Subordination.
     In furtherance of the foregoing and not in limitation of any other right
that the Administrative Agent or any Lender has at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Borrower or any other Loan
Party to pay any Guaranteed Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Administrative Agent for the benefit of the Lenders in cash the amount of
such unpaid Guaranteed Obligation. Upon payment by

 



--------------------------------------------------------------------------------



 



any Guarantor of any sums to the Administrative Agent, all rights of such
Guarantor against any Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Guaranteed Obligations. In addition, any
indebtedness of any Loan Party now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the prior payment in full in cash of the
Guaranteed Obligations. If any amount shall erroneously be paid to any Guarantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Administrative Agent and the Lenders and
shall forthwith be paid to the Administrative Agent to be credited against the
payment of the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
     Section 7. Information.
     Each Guarantor assumes all responsibility for being and keeping itself
informed of other Loan Parties’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and
incurs hereunder, and agrees that none of the Administrative Agent or the
Lenders will have any duty to advise any of the Guarantors of information known
to it or any of them regarding such circumstances or risks.
     Section 8. Indemnity and Subrogation.
     In addition to all such rights of indemnity and subrogation as the
Guarantors may have under applicable law (but subject to Section 6), the
Borrower agrees that in the event a payment shall be made by any Guarantor under
this Agreement, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent of such payment.
     Section 9. Contribution and Subrogation.
     Each Guarantor (a “Contributing Guarantor”) agrees (subject to Section 6)
that, in the event a payment shall be made by any other Guarantor under this
Agreement and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Borrower as provided in Section 8, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 21, the date of the Supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 9 shall be subrogated to the rights of such
Claiming Guarantor under Section 8 to the extent of such payment.

 



--------------------------------------------------------------------------------



 



     Section 10. Subordination.
     Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Section 8 and Section 9 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Guaranteed Obligations. No failure on the part of the Borrower or any Guarantor
to make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.
     Section 11. Representations and Warranties.
     Each Guarantor represents and warrants as to itself that all
representations and warranties relating to it (as a Subsidiary of the Borrower)
contained in the Credit Agreement are true and correct.
     Section 12. Termination.
     The guarantees made hereunder (i) shall terminate when all the Guaranteed
Obligations (other than those Guaranteed Obligations relating to the Hedging
Obligations) have been paid in full in cash and the Lenders have no further
commitment to lend under the Credit Agreement, the LC Exposure has been reduced
to zero and the Issuing Bank has no further obligation to issue Letters of
Credit under the Credit Agreement and (ii) shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Guaranteed Obligation is rescinded or must otherwise be restored by any
Lender or any Guarantor upon the bankruptcy or reorganization of the Borrower,
any Guarantor or otherwise. In connection with the foregoing, the Administrative
Agent shall execute and deliver to such Guarantor or Guarantor’s designee, at
such Guarantor’s expense, any documents or instruments, in form reasonably
satisfactory to the Administrative Agent, which such Guarantor shall reasonably
request from time to time to evidence such termination and release.
     Section 13. Binding Effect; Several Agreement; Assignments.
     Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Guarantors
that are contained in this Agreement shall bind and inure to the benefit of each
party hereto and their respective successors and assigns. This Agreement shall
become effective as to any Guarantor when a counterpart hereof executed on
behalf of such Guarantor shall have been delivered to the Administrative Agent,
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such

 



--------------------------------------------------------------------------------



 



attempted assignment shall be void). If all of the capital stock of a Guarantor
is sold, transferred or otherwise disposed of pursuant to a transaction
permitted by the Credit Agreement, such Guarantor shall be released from its
obligations under this Agreement without further action. This Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.
     Section 14. Waivers; Amendment.
          (a) No failure or delay of the Administrative Agent of any kind in
exercising any power, right or remedy hereunder and no course of dealing between
any Guarantor on the one hand the and Administrative Agent or any holder of any
Note on the other hand shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or remedy hereunder, under any
other Loan Document or under any Hedging Document, or any abandonment or
discontinuance of steps to enforce such a power, right or remedy, preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy. The rights and of the Administrative Agent hereunder and of the Lenders
under the other Loan Documents and the Hedging Documents, as applicable, are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) below, and then such waiver and
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Credit Agreement).
     Section 15. Notices.
     All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement. All communications and notices
hereunder to each Guarantor shall be given to it at its address set forth on
Schedule I attached hereto.
     Section 16. Severability.
     Any provision of this Agreement held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity

 



--------------------------------------------------------------------------------



 



or unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction
     Section 17. Counterparts; Integration.
     This Agreement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract (subject to Section 13), and shall become effective as provided
in Section 13. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. This Agreement constitutes the entire agreement
among the parties hereto regarding the subject matters hereof and supersedes all
prior agreements and understandings, oral or written, regarding such subject
matter.
     Section 18. Rules of Interpretation.
     The rules of interpretation specified in Section 1.4 of the Credit
Agreement shall be applicable to this Agreement.
     Section 19. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of Georgia.
          (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any Georgia State
court or Federal court of the United States of America sitting in Fulton County,
Georgia, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document any
Hedging Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Guarantor or its properties in the courts
of any jurisdiction.
          (c) Each Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each party hereto irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 



--------------------------------------------------------------------------------



 



          (d) Each Guarantor irrevocably consents to the service of process in
the manner provided for notices in Section 10.1 of the Credit Agreement. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
     Section 20. Waiver of Jury Trial.
     EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY HEDGING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE HEDGING DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 21. Additional Guarantors.
     Pursuant to Section 5.10 of the Credit Agreement, each Subsidiary Loan
Party that was not in existence on the date of the Credit Agreement is required
to enter into this Agreement as a Guarantor upon becoming a Subsidiary Loan
Party. Upon execution and delivery after the date hereof by the Administrative
Agent and such Subsidiary of an instrument in the form of Annex 1, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of any
instrument adding an additional Guarantor as a party to this Agreement shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.
     Section 22. Right of Setoff.
     If an Event of Default shall have occurred and be continuing, each Lender
and the Issuing Bank are hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Lender or the Issuing Bank to or
for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement,
the other Loan Documents and the Hedging Documents held by such Lender or the
Issuing Bank, irrespective of whether or not such Person shall have made any
demand under this Agreement, any other Loan Document or any Hedging

 



--------------------------------------------------------------------------------



 



Document and although such obligations may be unmatured. The rights of each
Lender and the Issuing Bank under this Section 22 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or the
Issuing Bank, as the case may be, may have.
     Section 23. Savings Clause.
     (a) It is the intent of each Guarantor and the Administrative Agent that
each Guarantor’s maximum obligations hereunder shall be, but not in excess of:
     (i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Lenders) to be avoidable or
unenforceable against such Guarantor under (i) Section 548 of the Bankruptcy
Code or (ii) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or
     (ii) in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Lenders) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or
     (iii) in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Lenders) to be avoidable or unenforceable against such Guarantor
under such law, statute or regulation including, without limitation, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.
     (b) The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Lenders) as may be determined in
any case or proceeding shall hereinafter be referred to as the “Avoidance
Provisions”. To the extent set forth in Section 23(a)(i), (ii), and (iii), but
only to the extent that the Guaranteed Obligations would otherwise be subject to
avoidance or found unenforceable

 



--------------------------------------------------------------------------------



 



under the Avoidance Provisions, if any Guarantor is not deemed to have received
valuable consideration, fair value or reasonably equivalent value for the
Guaranteed Obligations, or if the Guaranteed Obligations would render such
Guarantor insolvent, or leave such Guarantor with an unreasonably small capital
to conduct its business, or cause such Guarantor to have incurred debts (or to
have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the Guaranteed Obligations are
deemed to have been incurred under the Avoidance Provisions and after giving
effect to the contribution by such Guarantor, the maximum Guaranteed Obligations
for which such Guarantor shall be liable hereunder shall be reduced to that
amount which, after giving effect thereto, would not cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Lenders), as so reduced, to be subject to avoidance or
unenforceability under the Avoidance Provisions.
     This Section 23 is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent that would
not cause the Guaranteed Obligations of such Guarantor to be subject to
avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 23 as against the Administrative Agent or Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.
(signatures follow)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  AARON INVESTMENT COMPANY, as
Guarantor    
 
           
 
  By:   /s/ Gilbert L. Danielson    
 
     
 
        Name: Gilbert L. Danielson         Title: Vice President and Treasurer  
 
 
                AARON RENTS, INC., as
Borrower    
 
           
 
  By:   /s/ Gilbert L. Danielson    
 
     
 
        Name: Gilbert L. Danielson         Title: Executive Vice President and
Chief         Financial Officer    

[SIGNATURE PAGE TO SUBSIDIARY GUARANTEE AGREEMENT]

 



--------------------------------------------------------------------------------



 



     
SUNTRUST BANK, as
 
Administrative Agent
 
 
   
By 
/s/ Kelly Gunter  
 
Name: Kelly Gunter
 
Title: Vice President

[SIGNATURE PAGE TO SUBSIDIARY GUARANTEE AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO THE
SUBSIDIARY GUARANTEE AGREEMENT

      Guarantor(s)   Address
Aaron Investment Company
  1100 Aaron Building
 
  309 East Paces Ferry Road, NE
 
  Atlanta, GA 30305-2377
 
  Attn: Gil Danielson

 



--------------------------------------------------------------------------------



 



ANNEX 1
to
SUBSIDIARY GUARANTEE AGREEMENT
     SUPPLEMENT NO.                      dated as of
                                         , to the Subsidiary Guarantee
Agreement, dated as of May 23, 2008 (the “Guarantee Agreement”), among AARON
RENTS, INC., a Georgia corporation (the “Borrower”), each of the subsidiaries of
the Borrower listed on Schedule I thereto (each such subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) and SUNTRUST BANK, a Georgia
banking corporation, as administrative agent (the “Administrative Agent”) for
the Lenders (as defined in the Credit Agreement referred to below).
     Reference is made to the Revolving Credit Agreement, dated as of May 23,
2008 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and SunTrust Bank, as Administrative Agent and
issuing bank (in such capacity, the “Issuing Bank”).
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.
     The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit.
Pursuant to Section 5.10 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Guarantor on the date of the Credit Agreement
is required to enter into the Guarantee Agreement as a Guarantor upon becoming a
Subsidiary Loan Party. Section 21 of the Guarantee Agreement provides that
additional Subsidiaries of the Borrower may become Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guarantee Agreement in
order to induce the Lenders to make additional Loans and the Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.
     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
     Section 1. Joinder.
     In accordance with Section 21 of the Guarantee Agreement, the New Guarantor
by its signature below becomes a Guarantor under the Guarantee Agreement with
the same force and effect as if originally named therein as a Guarantor and the
New Guarantor hereby (i) agrees to all the terms and provisions of the Guarantee
Agreement applicable to it as Guarantor thereunder and (ii) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct

 



--------------------------------------------------------------------------------



 



on and as of the date hereof. Each reference to a Guarantor in the Guarantee
Agreement shall be deemed to include the New Guarantor. The Guarantee Agreement
is hereby incorporated herein by reference.
     Section 2. Representations and Warranties.
     The New Guarantor represents and warrants to the Administrative Agent and
the Lenders that this Supplement has been duly authorized, executed and
delivered by it and that each of this Supplement and the Guaranty Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
     Section 3. Binding Effect.
     This Supplement shall become effective when it shall have been executed by
the New Guarantor and thereafter shall be binding upon the New Guarantor and
shall inure to the benefit of the Administrative Agent and the Lenders. Upon the
effectiveness of this Supplement, this Supplement shall be deemed to be a part
of and shall be subject to all the terms and conditions of the Guarantee
Agreement. The New Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders.
     Section 4. Governing Law.
     THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA
     Section 5. Execution in Counterparts.
     This Supplement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     Section 6. Notices to New Guarantor.
     All communications and notices hereunder shall be in writing and given as
provided in Section 15 of the Guarantee Agreement. All communications and
notices hereunder to the New Guarantor shall be given to it at the address set
forth under its signature below, with a copy to the Borrower.
(signatures follow)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guarantee Agreement as of the day and year
first above written.

                  [NAME OF NEW GUARANTOR]    
 
           
 
  By        
 
     
 
   
 
      Name:    
 
      Title:    
 
      Address:    
 
                SUNTRUST BANK, as         Administrative Agent    
 
           
 
  By        
 
     
 
   
 
      Name:    
 
      Title:    

 